                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    CHARLES DENNIS FRIEDMAN,                                   MEMORANDUM DECISION AND
                                                             ORDER DENYING MOTION TO ALTER
               Petitioner,                                        OR AMEND JUDGMENT
    v.
                                                                                   2:18-cv-906
    UNITED STATES OF AMERICA,
                                                                   Chief District Judge Robert J. Shelby
               Respondent.


           This case arises from the United States’ alleged breach of a 2000 plea agreement.1 In a

prior Memorandum Decision and Order, the court dismissed as untimely Petitioner Charles

Dennis Friedman’s Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255.2

Now before the court is Friedman’s Motion to Alter or Amend the Judgment entered pursuant to

the MDO.3

           Rule 59 of the Federal Rules of Civil Procedure governs Friedman’s Motion to Alter.4

There exist three potential grounds for relief under Rule 59(e): “(1) an intervening change in the

controlling law, (2) new evidence previously unavailable, and (3) the need to correct clear error


1
  See Dkt. 1 at 1; Dkt. 1, Ex. A at ¶ 13(a) (“The government further agrees to recommend that any sentence imposed
on the instant offense be served concurrently with any and all undischarged terms of imprisonment, including the
remainder of the undischarged term of imprisonment due to the 1986 bank robberies.”). But see Dkt. 1, Ex. A at ¶ 2
(“I understand that a term of supervised release will be added to any prison sentence imposed. If I violate the
supervised release term, I can be returned to prison for the remainder of my sentence and for the full length of the
supervised release term.”) (underscore in original). Although not identified by Friedman in the Motion to Alter, the
court previously referred to the “2005 plea agreement” as forming the basis for Friedman’s case. See Dkt. 22 at 3.
However, that reference was in error. As the court’s prior MDO shows, the court understood and continues to
understand that the 2000 plea agreement forms the basis for Friedman’s case.
2
    Dkt. 22 at 4.
3
    Dkt. 24.
4
  Nelson v. City of Albuquerque, 921 F.3d 925, 928 (10th Cir. 2019) (“[A] motion constitutes a Rule 59(e) motion if
it requests a substantive change in the district court’s judgment or otherwise questions its substantive correctness.”)
(internal quotation marks omitted).
or prevent manifest injustice.”5 Further, “a motion for reconsideration is appropriate where the

court has misapprehended the facts, a party’s position, or the controlling law.”6 However, “[i]t is

not appropriate to revisit issues already addressed or advance arguments that could have been

raised in prior briefing.”7

            In his Motion to Alter, Friedman sweeps imprecisely across Rule 59 grounds for relief,

arguing “the court misapprehended the facts, Mr. Friedman’s position, and controlling law.”8 He

requests that the court revisit its prior MDO and rule on the merits of his underlying § 2255

Motion.9 Having carefully reviewed Friedman’s Motion to Alter,10 papers relating to Friedman’s

§ 2255 Motion,11 the court’s prior MDO,12 United States v. Denny,13 and having independently

researched controlling precedent concerning ripeness,14 the court concludes Rule 59 offers

Friedman no relief for the four reasons briefly explained below.

            First, Friedman’s Motion to Alter presents new arguments and cites new authorities not

previously advanced or cited in his § 2255 Motion or supplemental briefing. In doing so,




5
    Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).
6
    Id.
7
    Id.
8
    Dkt. 24.
9
    Dkt. 24 at 1.
10
     Dkt. 24.
11
     Dkts. 1, 9, 10, 18, 19.
12
     Dkt. 22.
13
     694 F.3d 1185 (10th Cir. 2012).
14
     See infra notes 23 & 24 and accompanying text.
                                                           2
Friedman inappropriately calls on the court to “revisit issues already addressed.”15 Second, the

new evidence to which Friedman refers would not change the outcome of the prior MDO.16

            Third, Friedman’s argument that the court improperly applied in its MDO a subjective

standard concerning reasonable diligence is incorrect.17 He cites for support Denny.18 Contrary

to Friedman’s contention, consideration of all the information available to a Petitioner at the

relevant time does not amount to application of a subjective standard. As the Tenth Circuit

observed in Denny,

                “[t]he exercise of reasonable diligence is an ongoing process. What is
                required at any particular time depends on what one has notice of at that
                time. When additional information is obtained, the standard of reasonable
                diligence may demand action that would not have been demanded without
                receipt of the information.”

            Here, unique information rested in Friedman’s memory at the relevant time. When

Friedman received the Notice of Action at issue in this case, he knew that a verbal statement

from a prison official, coupled with a previous Notice of Action, served a basis for his § 2255

Motion in 2003.19 He knew that he prevailed on that Motion.20 Along with the Notice of Action,

this information triggered § 2255(f)’s limitations period. Viewing the Notice of Action in this

case against the backdrop of these unique facts, the court remains convinced “Friedman could



15
  Servants of Paraclete, 204 F.3d at 1012 (“It is not appropriate to revisit issues already addressed or advance
arguments that could have been raised in prior briefing.”). Compare Dkt. 1, Ex. 4, at 4 (advancing a ripeness
argument in a single paragraph) with Dkt. 24 at 4–10 (advancing a ripeness argument in six pages).
16
     See Dkt. 24 at 10–11.
17
     Dkt. 24 at 3.
18
     694 F.3d 1185 (10th Cir. 2012).
19
   See Case No. 2:99-cr-100-DB, Dkt. 60, at ECF pagination 9–13; Dkt. 64, at ¶ 5 ([The court makes the following
Findings:] “5. That on December 12, 2001, the Parole Commission issued an unappealable Notice of Action wherein
it ordered that the Detainer would remain unexecuted pending Defendant’s completion of Sentence. Accordingly,
the Parole Commission’s warrant will not be executed until after Defendant completes his 71 month sentence.”).
20
     See Case No. 2:99-cr-100-DB, Dkt. 60.
                                                          3
have, through the exercise of due diligence, discovered the facts supporting his breach of plea

agreement claim when he received the Notice of Action on or about June 19, 2013.”21

            Fourth, even if Friedman’s new ripeness arguments cleared Rule 59’s procedural hurdles,

they likely would stumble on the merits. The Notice of Action is an unappealable decision by

the United States Parole Commission, directing the Bureau of Prisons to execute and return a

warrant.22 The Notice of Action is thus akin to supervised release terms: both are “final” for

ripeness purposes yet “subject to later modification.”23 For the same reasons a defendant can

generally challenge supervised release terms prior to the imposition of those terms,24 it seems a

Petitioner may assert a breach of plea agreement claim prior to any detention beyond that

contemplated in the plea agreement,25 especially when that Petitioner possess a Notice of Action

that commands breach. More fundamentally, Friedman cites no legal authority supporting his

doubtful contention that a Petitioner may escape a limitations period by belatedly calling out—

rather than timely advancing and testing—the perceived legal vulnerabilities of his own claim.26



21
     Dkt. 22 at 4.
22
     Dkt. 7, Ex. 3.
23
   United States v. Vaquera-Juanes, 638 F.3d 734, 736 (10th Cir. 2011) (citing United States v. Mike, 632 F.3d 686,
691 (10th Cir. 2011) (“Conditions of supervised release form a part of the criminal judgment and thus, in the Article
III sense, a challenge to them involves a genuine case or controversy because the judgment is a final court order
binding on an incarcerated defendant at the time of his appeal.”).
24
  See id. at 736–38; United States v. Ford, 882 F.3d 1279, 1283–85 (10th Cir. 2018); United States v. White, 244
F.3d 1199, 1202–04 (10th Cir. 2001).
25
  Detention in contravention of a plea agreement causes legally cognizable injury, be that detection a few minutes,
hours, or decades. See Vaquera-James, 638 F.3d at 736 (rejecting the argument that “challenges to conditions of
supervised release brought wile a defendant . . . is still serving an antecedent period of imprisonment are never ripe
because the conditions may never be enforced.”).
26
  See Eagle-Picher Indus., Inc. v. U.S. E.P.A., 759 F.2d 905, 914 (D.C. Cir. 1985) (“As a general proposition,
however, if there is any doubt about the ripeness of a claim, petitioners must bring their challenge in a timely fashion
or risk being barred. Courts simply are not well-suited to answering hypothetical questions which involve guessing
what the court might have done in the past.”); see also id. at 912 (“It is the duty of the court to make the prudential
judgment whether a challenge to agency action is ripe; it is the responsibility of petitioners to file for review within
the period set by Congress.”).
                                                           4
       For the reasons given, the court DENIES Friedman’s Motion. So ORDERED on this

16th day of August, 2019.

                                        BY THE COURT:


                                        ________________________________________
                                        ROBERT J. SHELBY
                                        Chief United States District Judge




                                           5
